Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way 401(k) Plan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8(Nos. 333-92399, 333-102749, and 333-162845) of Con-way Inc. and subsidiariesof our report dated June 23, 2011, relating to the financial statements and supplemental schedule of Con-way 401(k) Plan which appear in this Form 11-K. /s/ Perkins & Company, P.C. Portland, Oregon June 23, 2011
